 1 John P. Aldrich
   Nevada Bar No. 6877
 2 ALDRICH LAW FIRM, LTD.
   7866 West Sahara Avenue
 3 Las Vegas, Nevada 89117
   (702) 853-5490
 4 (702) 227-1975
   jaldrich@johnaldrichlawfirm.com
 5
   Attorneys for Plaintiffs
 6

 7                                 UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   EDWARD S. HALLEY, individually; and                 Case No.: 2:17-CV-00507
     FLAGSHIP EXPRESS AIRLINES, Inc., an
10   Illinois Corporation,
                                                                 JOINT STATUS REPORT
11                          Plaintiffs,

12                  v.
                                                                        ORDER
13   WILLIAM ACOR, individually; RBY, INC.; a
     Nevada corporation; VISION AIRLINES, INC.; a
14   Nevada corporation; and VISION AVIATION
     HOLDINGS, INC., a Nevada Corporation,
15
                            Defendants.
16

17
            Plaintiffs EDWARD S. HALLEY and FLAGSHIP EXPRESS AIRLINES, INC
18
     (“Plaintiffs”), through its attorney of record, John P. Aldrich, Esq. of the Aldrich Law Firm, Ltd.,
19
     and Defendants WILLIAM ACOR,             RBY, INC., VISION AIRLINES, INC., and VISION
20
     AVIATION HOLDINGS, INC. (“Defendants”), by and through their attorneys of record, Timothy
21
     P. Elson, Esq., (collectively the “Parties”), by and through their respective undersigned counsel,
22
     pursuant to Local Rule 26-3 and the Court’s Order of November 5, 2019, hereby submit this Joint
23
     Status Report to the Court.
24
            The Parties previously provided multiple Joint Status Reports; the last one was
25
     submitted on February 3, 2020. The Court then filed an Order for Status Report ordering the
26
     Parties to file a joint status report no later than March 16, 2020.
27
            For context, Plaintiffs reiterate their prior reports and include that language here:
28
                                                     1         Back on August 31, 2018, the Parties filed a Status Report (Dkt# 53) that explained
                                                     2 that this matter was proceeding through the litigation process before an Involuntary

                                                     3 Bankruptcy matter was filed in the United States District Court, District of Nevada, Petition

                                                     4 # 18-12139-abl. Following the filing of the bankruptcy matter, this case was stayed. (Dkt#

                                                     5 49.)

                                                     6         Since that time, this matter has remained stayed. Plaintiff has attempted to obtain
                                                     7 additional information through a FOIA request, but has not been successful.              The
                                                     8 information in the immediate prior Status Report (Dkt# 69) has not changed. Thus, the issue

                                                     9 of ownership of the FAA 135 Certificate is still undetermined. Plaintiffs continue to believe
                                                    10 ownership of the FAA 135 Certificate, and whether it can be sold, can be determined in the

                                                    11 near future but cannot be sure because Plaintiffs thought they would know this information
               3773 Howard Hughes Parkway - Third




                                                    12 long ago.
JONES VARGAS




                                                    13         Updated information: In the Status Report filed by the Parties on February 3, 2020,
                                                    14 the Parties noted that Defendants had requested proof from Plaintiffs of their efforts to

                                                    15 pursue the FOIA request. Plaintiffs’ counsel was advised by Plaintiffs that such information

                                                    16 would be provided to counsel by March 2, 2020, so that Plaintiffs’ counsel could provide

                                                    17 such information to Defendants’ counsel. Plaintiffs’ counsel received such information on

                                                    18 Monday, March 16, 2020.         Mr. Halley’s explanation is attached hereto as Exhibit 1.
                                                    19 Plaintiffs’ counsel has provided that information to Defendants’ counsel, albeit not long

                                                    20 before this Status Report was due. In short, Mr. Halley expected to receive the documents,

                                                    21 or at least further communication, from the FAA and/or DOT long before now, but now is

                                                    22 skeptical whether he will ever receive this information. Unfortunately, he does not have

                                                    23 more specific information than that at this time.

                                                    24         Counsel for the parties have consulted and discussed the best way to proceed in this
                                                    25 matter. As the Court is aware, right now there are many outside factors affecting the world

                                                    26 and Las Vegas specifically. If it pleases the Court, in light of those events, and with the

                                                    27 expectation that those events will slow any substantive response to the FOIA request, the

                                                    28 parties request that the status quo remain for another ninety (90) days, at which time the


                                                                                                    2
                                                     1 parties will meet and confer and then provide an updated Status Report to the Court. This

                                                     2 will allow the parties to evaluate the procedural posture of this case and the outstanding

                                                     3 FOIA request.

                                                     4
                                                         DATED: March 18, 2020.                       DATED: March 18, 2020.
                                                     5
                                                         ALDRICH LAW FIRM, LTD.                       THE LAW OFFICES OF TIMOTHY
                                                     6                                                ELSON
                                                       /s/ John P. Aldrich
                                                     7 John P. Aldrich                                /s/ Timothy P. Elson
                                                       Nevada Bar No. 6877                            Timothy P. Elson, Esq.
                                                     8 7866 West Sahara Avenue
                                                                                                      Nevada Bar No. 11559
                                                       Las Vegas, Nevada 89117
                                                     9 (702) 853-5490                                 8965 S. Eastern Ave., Suite 382
                                                       (702) 227-1975 Fax                             Las Vegas, Nevada 89123
                                                    10 jaldrich@johnaldrichlawfirm.com                (702) 874-8600
                                                                                                      Timothy.elson@gmail.com
                                                    11 Attorneys for Plaintiffs
               3773 Howard Hughes Parkway - Third




                                                    12                                                Attorneys for Defendants
JONES VARGAS




                                                    13

                                                    14

                                                    15

                                                    16              IT IS SO ORDERED.

                                                    17

                                                    18
                                                                                                _____________________________
                                                    19                                          UNITED STATES DISTRICT JUDGE
                                                    20                                          Dated: March 18, 2020.

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28


                                                                                                  3
EXHIBIT 1




EXHIBIT 1
Traci Bixenmann

From:                        EDWARD HALLEY <flagshipexpressairlines@gmail.com>
Sent:                        Monday, March 16, 2020 11:13 AM
To:                          John Aldrich
Subject:                     Response


John,

 I did not write down the person’s name every time I spoke to the Las Vegas FSDO. I believe on or
about May 4, 2018 after the bankruptcy was filed against Vision I spoke with a gentlemen at the Las
Vegas FSDO and we discussed when the Vision Airlines 135 Operating Certificate was surrendered
and by whom. After that conversation the person I spoke with said he would have to speak with his
supervisor and put me on hold. He later came back and said I would have to file a FOIA request to
receive that information. I submitted my FOIA request asking for information I had discussed with the
gentleman I spoke with. I was instructed that it should take several weeks to acquire the information
after the FOIA request was approved. Over a period of months I called the Las Vegas FSDO
numerous times and never spoke to the same person twice. During that time period I believe that
employees come and go and that is why every time I called I had to repeat the same story and was
told they had no record of my FOIA request being granted and thus could not release any information
until it was approved. I submitted my FOIA request by typing up a letter and submitted it to the Las
Vegas FDSO. I do not have a copy of the letter because it was lost when I had a computer hard drive
crash. All of the documents from Vision Airlines bankruptcy and all correspondence concerning my
case against Bill Acor and Vision were lost in that hard drive crash. I don’t believe we will never
receive the information because the Vision Bankruptcy has been closed and Vision Airlines 135
Operating certificate is no longer viable.

You have my authorization to share this email with any person or entity concerning my case against
Bill Acor and Vision Airlines.

best regards,

Ed Halley




                                                   1
